Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BIPOLAR PLATE WHICH HAS REACTANT GAS CHANNELS WITH VARIABLE CROSS-SECTIONAL AREAS, FUEL CELL STACK, AND VEHICLE COMPRISING SUCH A FUEL CELL STACK

Examiner: Adam Arciero	SN: 16/095,565	Art Unit: 1727	February 23, 2021

DETAILED ACTION
Applicant’s response filed on September 22, 2020 has been received.  Claims 1-6, 8-10 and 12-17 are currently pending.  Claims 1 and 8-9 have been amended.  Claims 7 and 11 have been canceled.  Claims 15-17 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kawabata et al. and Terasaki et al. on claims 9 and 13-14 are withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1-6, 8-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Terasaki et al., Kawabata et al., Knights et al. (US 2003/0077501 A1), Brueck et al. (DR 10045098 A1; as found in IDS dated 10/22/2018), and Andreas-Schott et al. (DE 102014206335; as found in IDS dated 10/22/2018), do not specifically disclose, teach, or fairly suggest the claimed bipolar plate, fuel cell stack, or vehicle, wherein the bipolar plate comprises a partial cross-sectional area or hydraulic partial diameter of the coolant sub-channels formed in the anode plate increases from the first side of the active area to the second side of the active area, and wherein the partial cross-sectional area or hydraulic partial diameter of the coolant sub-channels formed in the cathode plate decreases from the first side of the active area to the second side of the active area (claims 1 and 8-9).  Knights et al. teaches of a fuel cell comprising reactant flow passages with a non-uniform design wherein at least one reactant flow passage is narrower at the inlet than at the outlet with a substantially constant cross-sectional area maintained along the length (Abstract).  Brueck et al. teaches of a fuel cell comprising reactant gas flow channels designed so that laminar flow is turned to turbulent flow (Abstract).  Schott et al. teaches of a bipolar plate for a fuel cell comprising distributor regions for supplying or discharging media to and from the active areas of the cathode and anode plates (Abstract).  However, the prior arts do not specifically disclose, teach or fairly suggest the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727